UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-1633


In re: RANDY MCRAE,

                    Appellant.

__________________________

JOSEPH MICHAEL CREED, Attorney-Investigator,

                    Party-in-Interest.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-mc-00011)


Submitted: October 31, 2017                                  Decided: February 14, 2018


Before GREGORY, Chief Judge, and KEENAN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoini Martin Jones, Largo, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy McRae appeals from the district court’s order denying his Fed. R. Civ. P.

59(e), 60(b)(1), (6) motion to vacate the court’s prior order disbarring him from the

practice of law before that court. We have reviewed the record and McRae’s corrected

brief and find no reversible error. *

       The district court did not abuse its discretion in denying McRae’s request for relief

under Rule 59(e). See Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d
369, 378 (4th Cir. 2012) (stating standard of review). The request was not timely filed

under the rule, see Fed. R. Civ. P. 59(e), and did not invoke an intervening change in

controlling law, new evidence not available prior to the entry of the disbarment order, or

a clear legal error. See Mayfield, 674 F.3d at 378 (setting forth grounds for granting a

Rule 59(e) motion). We further conclude that McRae has not established a manifest

injustice warranting the granting of Rule 59(e) relief. See id.; Robinson v. Wix Filtration

Corp. LLC, 599 F.3d 403, 408-09 (4th Cir. 2010).

       The district court also did not abuse its discretion in denying McRae’s request for

relief under Rule 60(b)(1) and (6). See MLC Auto., LLC v. Town of S. Pines, 532 F.3d
269, 277 (4th Cir. 2008) (stating standard of review). The request did not establish

excusable neglect under Rule 60(b)(1), see Robinson, 599 F.3d at 413, or extraordinary

circumstances warranting relief under Rule 60(b)(6). See Buck v. Davis, 137 S. Ct. 759,

777-78 (2017).        McRae’s arguments on appeal do not alter these conclusions.

       *
           We grant McRae’s motion for leave to file a corrected and amended brief.


                                              2
Accordingly, we affirm the district court’s order. In re McRae, No. 1:16-mc-00011

(D. Md. Apr. 12, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         3